            Case 3:19-cv-01111-DRD Document 27 Filed 03/04/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


  INTEGRAND ASSURANCE COMPANY
                         Plaintiff,                      Civil No. 19-cv-01111-DRD
                   v.
  EVEREST REINSURANCE COMPANY;
  ODYSSEY REINSURANCE COMPANY; CATLIN
  (XL CATLIN) UNDERWRITING INC., MIAMI
  ON BEHALF OF LLOYD’S SYNDICATE 2003,
  LONDON; SWISS REINSURANCE AMERICA
  CORPORATION ARMONK; ALLIED WORLD
  RE ON BEHALF OF LLOYD’S SYNDICATE
  2232, LONDON; MS AMLIN P/C; ASPEN
  INSURANCE UK LIMITED TRADING AS
  ASPEN RE LONDON, ENGLAND; LIBERTY
  SPECIALTY SERVICES LTD LIB 4472, PARIS
  OFFICE UNDERWRITING FOR AND ON
  BEHALF OF LLOYD’S SYNDICATE NO. 4472
                   Defendant.



                      INFORMATIVE MOTION REGARDING
                DEFENDANTS’ UNANIMOUS CONSENT TO REMOVAL

TO THE HONORABLE COURT:

       COMES NOW the Co-Defendant ODYSSEY REINSURANCE COMPANY (“Odyssey

Re”) by and through its undersigned counsel, and respectfully informs this Court of Defendants

unanimous consent to removal:

       1.       On this date, codefendant Allied World Re on Behalf of Lloyd’s Syndicate 2232

(“Allied”) notified to Odyssey Re’s counsel its consent to the removal to Federal Court of the

action filed by Integrand Assurance Company in the Court of First Instance for the

Commonwealth of Puerto Rico, San Juan Part, against the captioned defendants, and assigned

case number SJ2019CV01015 (the “Superior Court Action”). See Exhibit 1 hereto.
             Case 3:19-cv-01111-DRD Document 27 Filed 03/04/19 Page 2 of 3



        2.       On February 27, 2019, Swiss Reinsurance America Corporation Armonk

(“Swiss Re”) filed its Notice of Consent to Removal [Docket Number 19].

        3.       On this date, Catlin (XL Catlin) Underwriting Inc., For and On Behalf of

Lloyd’s Underwriting Syndicate No. 2003 (“Catlin XL” ), MS Amlin Underwriting Limited,

For and On Behalf of Lloyd’s Underwriting Syndicate No. 2001 and Lloyd's Underwriting

Syndicates No. 0623, 2623, 1084, 2010, 2088, 2791, 4020, and 5678 (“MS Amlin” ), Aspen

Insurance UK Limited (“Aspen” ), and Liberty Specialty Services Ltd., For and On Behalf of

Lloyd’s Syndicate No. 4472 (“Liberty”) have also filed their Consent to Removal [Docket

22].

        4.       Everest Reinsurance Company (“Everest Re”) has filed its Notice of Consent

to Removal on this date as well [Docket Number 25].

        5.       Consequently, all eight Defendants have sought, joined or consented to the

removal of the Superior Court Action to this Honorable Court.1

        WHEREFORE, Odyssey Re respectfully requests that this Honorable Court take

notice that Defendants Allied, Swiss Re, Catlin XL, MS Amlin, Aspen, Liberty and Everest

Re have all consented to the Notice of Removal filed by Odyssey Re [Docket Number 1], that

this constitutes unanimous consent by all Defendants, and it thus deem the Removal perfected.

        RESPECTFULLY SUBMITTED.

        We hereby certify that on this same date, we electronically filed the foregoing answer to the

complaint with the Clerk of the Court using the CM/ECF system which will send notification of such


1
  Because all the Defendants have consented to the removal, Odyssey Re does not at this time need to take
a position as to whether all defendants have been properly joined or as to whether this Honorable Court, in
light of the remedies sought in the Amended Complaint [Docket Number 11], has jurisdiction on grounds
additional to those stated in the Notice of Removal.
          Case 3:19-cv-01111-DRD Document 27 Filed 03/04/19 Page 3 of 3



filing to all attorneys of record.

        In San Juan, Puerto Rico, on this March 4, 2019.




                                          Respectfully submitted,

                                          ADSUAR MUÑIZ GOYCO SEDA
                                          & PÉREZ-OCHOA, P.S.C.

                                          By: /s/ Pedro Jiménez
                                          Pedro Jiménez
                                          USDC-PR No. 121912
                                          pjime@icepr.com
                                          By: /s/ Katarina Stipec Rubio
                                          Katarina Stipec Rubio
                                          USDC-PR No. 206611
                                          kstipec@amgprlaw.com

                                          P. O. Box 70294
                                          San Juan, PR 00936-8294
                                          Tel: (787) 756.9000
                                          Fax: (787) 756.9010

                                          Attorneys for Defendant Odyssey Re
